31 So. 3d 1048 (2010)
Ulysses WILLIAMS
v.
The ORLEANS LEVEE DISTRICT and its Board of Commissioners, Jim Huey, Individually, and in his Capacity as President of The Board of Commissioners of the Orleans Levee District, Patricia Harris, Individually and in her Capacity as a Member of the Board of Commissioners, Gary Benoit, Individually, and in his Capacity as Acting General Counsel for the Orleans Levee District and ABC Insurance Company.
Ulysses William
v.
The Orleans Levee District and Its Board of Commissioners, Jim Huey, Individually, and in his Capacity as President of the Board of Commissioners of the Orleans Levee District, Patricia Harris, Individually, and in her Capacity as a Member of the Board of Commissioners, et. al.
Ulysses Williams
v.
Board of Commissioners, Orleans Levee District.
No. 2009-C-2637.
Supreme Court of Louisiana.
April 5, 2010.


*1049 ORDER
WRIT GRANTED. The decision of this Court in Forum for Equality PAC v. McKeithen, 04-2551 (La.1/19/05), 893 So. 2d 738, is controlling. In Forum for Equality, this Court held that the preclusive effect of an earlier judgment could bind a nonparty plaintiff whose interests were adequately represented by parties to the prior litigation. The Court found no error in the district court ruling granting the defendants' exception of res judicata as to the plaintiffs' claim that the September 18, 2004 election was not a statewide election because that issue had been previously litigated by different plaintiffs in a case that was now final.
The lower courts' view that the Forum for Equality case was not applicable in this case, overlooked the critical fact that the preclusive effect of the previous judgment is not being used against a nonparty to the litigation. The respondent is not being precluded from contesting a matter that he has not had full and fair opportunity to litigate. To the contrary, the respondent was a party to the litigation in which it was determined that he was fired for cause. Williams v. Orleans Levee District, Bd. of Com'rs., 00-0297 (La.App. 1 Cir. 3/28/01), 784 So. 2d 657. The principle of issue preclusion is being applied in this case as intended, to protect against "the expense and vexation attending multiple lawsuits, conserv[e] judicial resources, and foste[r] reliance on judicial action by minimizing the possibility of inconsistent decisions." Taylor v. Sturgell, 553 U.S. 880, 128 S. Ct. 2161, 2171, 171 L. Ed. 2d 155 (2008) (citation omitted).
Accordingly, we find the lower courts erred in denying relator's exception of res judicata insofar as it applied to claims raised against it that were resolved by the First Circuit litigation which determined that respondent was lawfully terminated for insubordination. Williams v. Orleans Levee District, Bd. of Com'rs., 00-0297 (La.App. 1 Cir. 3/28/01), 784 So. 2d 657. The trial court judgment denying relator's exception of res judicata is reversed, as is the court of appeal decision affirming that ruling, and the case is remanded to the trial court for further proceedings consistent with the views expressed herein.